Citation Nr: 0218024	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-12 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from November 1966 to 
March 1967.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a left knee disability.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  An unappealed March 2000 rating decision declined to 
reopen the veteran's claim for service connection for a 
left knee disability on the basis that no new and material 
evidence was submitted to show that this preexisting 
condition was aggravated by service. 

3.  The additional evidence presented since March 2000 
includes a medical opinion indicating that there is a 
cause-and-effect relationship between the veteran's 
current left knee disability and an injury he sustained 
while on active duty. 


CONCLUSIONS OF LAW

1.  A March 2000 rating decision which declined to reopen 
the veteran's claim for service connection for a left knee 
disability on the basis of new and material evidence is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.302, 20.1103 (2002).

2.  The additional evidence presented since March 2000 is 
new and material, and the claim for service connection for 
a left knee disability is reopened.  38 U.S.C.A. §§ 5103, 
5108 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 3.159 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left knee 
disability.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2002).  
Regulations provide that a preexisting injury or disease 
will be considered to have been aggravated by active duty 
service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.306(a) (2002).  Clear and unmistakable 
evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2002).

An original claim for service connection for a left knee 
disability was denied by the RO in June 1967, October 1968 
and March 1969.  Those decisions were predicated on a 
finding that the veteran suffered from a left knee 
disability prior to service and that this preexisting 
disability was not aggravated therein.  The Board affirmed 
the RO's denial in a May 1969 decision.  The veteran 
attempted to reopen his claim on several occasions.  Most 
recently, a March 2000 rating decision declined to reopen 
the veteran's claim on the basis of new and material 
evidence.  The veteran was notified of that decision and 
of his appellate rights in an April 2000 letter but did 
not seek appellate review within one year of notification.  
Therefore, that decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  In 
July 2000, the veteran sought to reopen his claim for 
service connection for a left knee disability.  When a 
claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence, as 
it applies to this case, is evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en 
banc) (discussing the analysis set forth in Elkins), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be 
reopened.  See (Russell) Smith v. West, 12 Vet. App. 312, 
314 (1999).

In this case, the additional evidence submitted since the 
March 2000 rating decision includes a June 2002 letter 
from a physician at the Seminole Family Medical Center.  
The physician noted the veteran's history involving a left 
knee injury while on active duty that resulted in his 
medical discharge, and explained that the veteran had had 
trouble with his left knee since that time.  The physician 
then indicated that "the above problem and events were 
considered cause and effect."  This evidence is new, as it 
was not of record at the time of the March 2000 rating 
decision and is not cumulative of any other evidence at 
that time.  In addition, this evidence is probative of the 
central issue in this case as to whether the veteran's 
preexisting left knee disability was aggravated by 
service.  Accordingly, the Board concludes that new and 
material evidence has been submitted since the final March 
2000 rating decision, and the claim for service connection 
for a left knee disability is reopened. 

Although the veteran's claim is reopened, the Board finds 
that the veteran should be afforded a VA examination to 
determine whether his current disability was in fact 
aggravated by service prior to adjudicating the claim on 
the merits.  The Board also notes that additional VA 
medical records may exist which have not been associated 
with the claims file.  Therefore, the Board will undertake 
additional development, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response, 
the Board will prepare a separate decision addressing this 
issue. 


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a left knee disability, 
and, to this extent only, the appeal is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

